                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                            Civil Case No. 3:16-cv-00695-FDW-DCK

 Baronius Press Ltd.,                              )
                    Plaintiff                      )
                                                   )
 v.                                                )
                                                   )
 Saint Benedict Press LLC,                         )
                    Defendant.                     )

                                    NOTICE OF SETTLEMENT

       The parties respectfully notify the Court that on March 25, 2019, they have reached

agreement on the final terms of a comprehensive Settlement Agreement and Mutual Release of

All Claims which they anticipate will be signed by representatives of each party on March 27,

2019. The Settlement Agreement and Mutual Release of All Claims provides for the timely filing

of a Stipulation of Dismissal, with prejudice, in accordance with various deadlines provided for

therein.

       This is the 25th day of March, 2019.

           Attorney for Plaintiff                      Attorneys for Defendant

           /s/ Mark W. Ishman                           /s/ Jonathan E. Buchan
           Mark W. Ishman                              Jonathan E. Buchan
           N.C. State Bar No. 27908                    N.C. State Bar No. 8205
           ISHMAN LAW FIRM, P.C.                       Natalie D. Potter
           9660 Falls of Neuse Road, Box 138-350       N.C. State Bar No. 34574
           Raleigh, North Carolina 27615               ESSEX RICHARDS, P.A.
           Telephone: (919) 468-3266                   1701 South Boulevard
           Email: mishman@ishmanlaw.com                Charlotte, NC 28203
           	                                           Telephone: 704-377-4300
                                                       Facsimile: 704-372-1357
                                                       Email: jbuchan@essexrichards.com
                                                       Email: npotter@essexrichards.com




      Case 3:16-cv-00695-FDW-DCK Document 109 Filed 03/25/19 Page 1 of 1
